DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner notes that applicants have amended Claim 1 to recite “tempered martensite of 20-70%” and note support for this amendment is found in Paragraph 33 of the disclosure (see Remarks Page 11). The examiner notes Paragraph 33 recites “"martensite" herein includes both of fresh martensite (non-tempered martensite), and tempered martensite” and “martensite is auto-tempered after galvanization and alloying treatment in the invention, as described below. Accordingly, most of the martensite of the invention is virtually martensite that has been tempered at least to some extent.” 
While not expressly stated in the above description, most of the martensite being tempered to at least some extent would necessarily encompass “all” of the martensite being tempered to at least some extent, and therefore all martensite being tempered martensite permitting the amount of tempered martensite to be 20-70%.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-5 are pending.
Claims 1-5 are allowed.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Hasegawa et al. (US 2016/0312329, cited previously, Hasegawa), Miyoshi et al. (JPH 08-188847, cited previously, Miyoshi), and Nonaka (US 2008/0000555).
Regarding Hasegawa, Hasegawa teaches a hot-dip galvanized steel sheet (Claim 5), comprising a chemical composition that overlaps within the composition of instant Claim 1 (see below). Further, Hasegawa teaches a microstructure at a depth of ¼ the thickness from the surface of the steel sheet, wherein the area fraction of the microstructures of Hasegawa overlaps that of instant application (see below). Since the composition and microstructure of instant Claim 1 overlap with the composition and microstructure of Hasegawa, the aforementioned features are prima facie obvious in view of Hasegawa, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Hasegawa also teaches a tensile strength of 1180 MPa, which falls inside the presently claimed tensile strength range.
Element
Instant Claim 1
Hasegawa
C
0.050-0.130%
0.05-0.15%1
Si
0.010-2.00%
0.01-1.00%1
Mn
1.50-3.50%
1.5-4.0%1
P
0-0.10%
0-0.100%1

0-0.010%
0-0.02%1
N
0-0.010%
*
O
0-0.010%
*
Al
0.001-1.0%
0.01-0.50%1
Ti
0.005-0.20%
0.005-0.100%1
B
0.0005-0.010%
0.0005-0.0050%1
Cr
-
0.010-2.000%1
Mo
-
0.005-2.000%2
Cr + 2xMo
0.10-1.50%
0.02-6.000%**
Fe and Impurities
Balance
Balance1



Microstructure
Instant Claim 1
Hasegawa
Ferrite
1-50%
8-45%1
Martensite
20-70%
55-85%1
Residual Austenite
0-5%
0-20%3
Pearlite
0-5%
0-20%3
MA
0-5%
*
Cementite
0-5%
*
Bainite
Balance (0-79%**)
0-20%3

1Claim 1
2Claim 2
*Not mentioned, presumed to be absent
**Implicit
3-Paragraph [0046]

Hasegawa does not explicitly teach a hardness of the martensite phase of 330-500 Hv. Analogous art by Miyoshi, which also teaches on hot-rolled steel for automobile parts (Paragraph [0001], also teaches on a steel that comprises ferrite, martensite, and bainite (Paragraph [0007]). Miyoshi further teaches a hardness of the martensite phase of 400-700 Hv (Paragraph [0016]), and this overlaps the instantly claimed martensite hardness, which is prima facie obvious because overlapping/abutting ranges are prima facie obvious. Id.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the hardness of the martensite phase of Hasegawa to that taught by Miyoshi because such a hardness affords 
The examiner notes that since Hasegawa does not disclose MA and cementite in the microstructure, they are presumed to be absent in Hasegawa, which satisfies the lower limit of 0%. Moreover, because MA and cementite grains are absent in Hasegawa, the number density of said grains would necessarily be less than 100/1000μm2, namely 0.
The examiner notes herein, however, that applicants have amended Claim 1 to be drawn to the microstructure of steel comprising tempered martensite. Emphasis added. The examiner notes Paragraph [0033] of the present disclosure, which states the galvanization process achieves “auto-tempering” and because Hasegawa teaches galvanization the martensite phase of Hasegawa would necessarily be “tempered to at least some extent”. Applicants argue that martensite of Hasegawa is not tempered martensite. As support, applicants cite Photograph 1 (see Page 22 of Remarks filed on 05 November 2021), which presents a clear distinction between martensite (indicated by uniform white deposits) and tempered martensite (indicated by non-uniform but also white deposits). In addition, Hasegawa fails to teach a tempering step or mention the formation of martensite at all. Therefore the examiner submits that it is unlikely that the martensite phase of Hasegawa is tempered martensite as presently claimed, and therefore the present invention distinguishes over Hasegawa.   
Regarding Nonaka, Nonaka teaches a hot-dip galvanized steel sheet (Claim 1; Paragraph [0059]), comprising a chemical composition that overlaps within the composition of instant Claim 1 (see below). Further, Nonaka teaches a microstructure of the steel sheet, wherein the area fraction of the microstructures of Nonaka overlaps that of instant application (see below), further the examiner notes that Nonaka discloses measurement of the retained austenite  Since the composition and microstructure of instant Claim 1 overlap with the composition and microstructure of Nonaka, the aforementioned features are prima facie obvious in view of Nonaka, since overlapping/abutting ranges are prima facie obvious. Id.
Element
Instant Claim 1
Nonaka
C
0.050-0.130%
0.03-0.25%1
Si
0.010-2.00%
0.4-2.0%1
Mn
1.50-3.50%
0.8-3.1%1
P
0-0.10%
0-0.02%1
S
0-0.010%
0-0.02%1
N
0-0.010%
0-0.01%1
O
0-0.010%
*
Al
0.001-1.0%
0-2.0%1
Ti
0.005-0.20%
0.002-1%2
B
0.0005-0.010%
0.0002-0.1%2
Cr
-
0.005-2%2
Mo
-
0.005-1%2
Cr + 2xMo
0.10-1.50%
0.005-4%**
Fe and Impurities
Balance
Balance1



Microstructure
Instant Claim 1
Nonaka
Ferrite
1-50%
10-85%1
Martensite
20-70%
10-60%1
Residual Austenite
0-5%
1-10%1,3
Pearlite
0-5%
*
MA
0-5%
*
Cementite
0-5%
*
Bainite
Balance
Balance

1Claim 1
2Claim 2
*Not mentioned, presumed to be absent
**Implicit
3-Paragraph [0039] – Nonaka uses area fraction and volume fraction interchangeably

Nonaka does not explicitly teach a hardness of the martensite phase of 330-500 Hv. Analogous art by Miyoshi, which also teaches on hot-rolled steel for automobile parts (Paragraph [0001]), also teaches on a steel that comprises ferrite, martensite, and bainite (Paragraph [0007]). Miyoshi further teaches a hardness of the martensite phase of 400-700 Hv (Paragraph [0016]), and this overlaps the instantly claimed martensite hardness, which is prima facie obvious because overlapping/abutting ranges are prima facie obvious. Id. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the hardness of the martensite phase of Nonaka to that taught by Miyoshi because such a hardness affords contributes to an improvement in fatigue strength (Paragraph [0016]), and improvement in fatigue strength is a desirable property in steels used for automobile parts.
Lastly, the examiner notes that since Nonaka does not disclose pearlite, MA and cementite in the microstructure, they are presumed to be absent in Nonaka, which satisfies the lower limit of 0%. Moreover, because MA and cementite grains are absent in Nonaka, the number density of said grains would necessarily be less than 100/1000μm2, namely 0.
Regarding the tensile strength, Nonaka teaches a tensile strength of 500 MPa or more (Paragraph [0007]), which overlaps the instant range, and overlapping/abutting ranges are prima facie obvious. Id. The examiner notes, however, that Nonaka teaches target tensile strengths as a function of C content (see Table 1). In Table 1, the examiner notes that all steels with a tensile strength target above 970 MPa have a C content above 0.142% which is above the presently claimed C content. Further, the examiner submits that the steel sheets having a tensile strength of 980 MPa or more are: N, O, P, and Q in Table 4, O, P, and Q in Table 5, and O, P, and Q in Table 6. However, the C concentrations in these samples are in the range of 0.15% or more, which are outside of the range of the present application. Further, the example closest to the 
Therefore, the examiner submits that while Nonaka broadly teaches an overlapping tensile strength, the recitation of specific classes of examples (target tensile strength) and explicit examples which necessitate a C content outside the instantly claimed range is sufficient evidence that the present application distinguishes over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks of 05 November 2021 Pages 12-13 and amendments of 19 January 2022, with respect to the Specification and Claim objections have been fully considered and are persuasive. Specifically, the applicants have amended the Specification and Claims to remove objectionable subject matter, therefore the objections of the Specification and Claims have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 13-14, filed on 05 November 202, with the rejections of Claims 1-5 under 35 USC 112b and Claims 2-4 under 35 USC 112d have been fully considered and are persuasive. Specifically, the applicants have amended the Claims to clarify/remover previously rejected subject matter, therefore the rejections have been withdrawn. 
Applicants arguments and amendments, see Remarks Pages 14-19, filed on 05 November 202, with respect to the rejections of Claims 1-4 under 35 USC 103 over Hasegawa and Miyoshi and rejections of Claims 1-4 under 35 USC 103 over Nonaka, Miyoshi, and Hasegawa, have been fully considered and are persuasive. Specifically:
Regarding Hasegawa and Miyoshi, the applicants have amended Claim 1 to be drawn to the microstructure of steel comprising tempered martensite. Emphasis added. The examiner notes Paragraph [0033] of the present disclosure, which states the galvanization process achieves “auto-tempering” and because Hasegawa teaches galvanization the martensite phase of Hasegawa would necessarily be “tempered to at least some extent”. Applicants argue that martensite of Hasegawa is not tempered martensite. As support, applicants cite Photograph 1 (see Page 22 of Remarks filed on 05 November 2021), which presents a clear distinction between martensite (indicated by uniform white deposits) and tempered martensite (indicated by non-uniform but also white deposits). In addition, Hasegawa fails to teach a tempering step or mention the formation of martensite at all. Therefore the examiner submits that it is unlikely that the martensite phase of Hasegawa is tempered martensite as presently claimed, and therefore the present invention distinguishes over Hasegawa.   
Regarding Nonaka, Miyoshi, and Hasegawa, the examiner notes that regarding the tensile strength, Nonaka teaches a tensile strength of 500 MPa or more (Paragraph [0007]), which overlaps the instant range, and overlapping/abutting ranges are prima facie obvious. Id. The examiner notes, however, that Nonaka teaches target tensile strengths as a function of C content (see Table 1). In Table 1, the examiner notes that all steels with a tensile strength target above 970 MPa have a C content above 0.142% which 
Accordingly, because the present claims distinguish over Hasegawa, Miyoshi, Nonaka, the arguments submitted by applicants are persuasive and the rejections have been withdrawn.
Applicants arguments and amendments, see Remarks Pages 19-20, filed on 05 November 202, with respect to the rejections of Claims 1-4 under non-statutory double patenting over US App. No 16/335,216 (reference application), have been fully considered and are persuasive. Specifically, applicants have amended Claim 1 to recite a ferrite composition that distinguishes the present application over the reference application, therefore the rejections have been withdrawn.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 05 November 2021 is sufficient to overcome the rejection of Claim 1 based upon Hasegawa in view of Miyoshi. Specifically, the clear distinction between martensite (indicated by uniform white deposits) and tempered martensite (indicated by non-uniform but also white deposits), and the claim that Hasegawa fails to teach a tempering step or mention the formation of martensite at all. Therefore the examiner submits that it is unlikely that the martensite phase of Hasegawa is tempered martensite as presently claimed, the present invention distinguishes over Hasegawa, and the declaration is sufficient to overcome the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784